OPINION OF
THE COURT.
This action is founded on. a promissory note given by-Thomas W. King, payable to Rufus King, who assigned it to the plaintiff. The defendant filed a plea to the jurisdiction of the court, on the ground that the assignor ancf maker both lived in Ohio, at the time the note was given and indorsed..' The plaintiff replied that Rufus King was an accommodation indorser, and that the note never passed to him. To this plea a demurrer was filed. The court sustained the demurrer to the replication, and held that there was a want of jurisdiction, under the 11th section of the judiciary act of 1789 [1 Stat. 78].